Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application. Claims 1, 2, 4-6 and 8-15 are rejected and claims 3 and 7 are objected in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 62/910,882, filed on October 4, 2019. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 7, 2021 and July 12, 2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 6 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 4, 6 and 8 recite compounds that have a pyridine ring in the bicyclic core of the formula in the claims which is dependent on claims 3, 5 and 7, respectively, but the claimed core structures do not have a pyridine ring.  For example, the compound
    PNG
    media_image1.png
    210
    244
    media_image1.png
    Greyscale
 is found in claim 4 but depends on a claim wherein the compound has the formula 
    PNG
    media_image2.png
    376
    445
    media_image2.png
    Greyscale
 . Because the species of compounds do not fall within the genus formula, there is insufficient antecedent basis for all of the specific compounds listed in the claims 4, 6 and 8.

Claims 1, 2, 5 and 9-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  In claims 1, 2, 5 and 9,  “R10 may optionally form a 5 or 6 membered substituted or unsubstituted ring with R11 or R10 may optionally form a 5 or 6 membered substituted or unsubstituted heterocycle with R11”. The term “ring” is not clearly defined in the specification so that one of ordinary skill in the art would know if Applicants mean to only embrace one type of ring such as cycloalkyl, cycloalkenyl and cycloakynyl or are aryl and heteroaryl rings included too.  Also, a heterocycle is considered a ring would that be included.  Because there is no clear definition in the claims or the specification, the claims are considered indefinite.  To overcome the rejection, Applicants are suggested to amend the claims to specifically define what type of ring is being formed which have clear support in the specification.

IV.	Objections

Dependent Claim Objections
Dependent Claims  3 and 7 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 contains the term “and” which should be the term “or”.  Appropriate correction is required.
***The closest prior art is Pubchem-CID:134139139 which teaches the compound 
    PNG
    media_image3.png
    264
    327
    media_image3.png
    Greyscale
which differs from the compounds in claims 1-3, 5, 7 and 9-15 by having a pyridine ring in the bicyclic ring system instead of a benzene ring as seen in the instant compounds.  The reference differs from the species in claims 4, 6 and 8 because the instant compounds have a phenyl ring substituted on the N atom of the pyrazole ring instead of a methyl as seen in the prior art.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626